—Judgment, Supreme Court, New York County (Rene Uviller, J.), rendered December 5, 1991, convicting defendant, after a jury trial, of two counts each of murder in the second degree, robbery in the first degree, and robbery in the second degree, and one count each of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 22 years to life on the murder counts, 12 (ó to 25 years on the first degree robbery counts, 5 to 15 years on the second degree robbery and second degree weapon counts, and 2Vi to 7 years on the third degree weapon count, unanimously affirmed.
The hearing court properly determined that defendant’s *194separate statements to police officers from the Jersey City and New York police departments were voluntarily made. While alert and sitting in bed at the hospital, defendant was administered Miranda warnings, subsequent to which, without questioning from the New Jersey officers, he implicitly waived his Miranda rights by immediately denying that he had been involved in the shooting or that he had been present in New York at the time of the incident (People v Sirno, 76 NY2d 967). Moreover, the statements which defendant made to a New York City detective four hours later were not part of a continuous interrogation since defendant was never questioned by the New Jersey officers, there were no inquiries made during the four-hour interim, and he received full Miranda warnings prior to the detective’s questioning (People v Nova, 198 AD2d 193, lv denied 83 NY2d 808). In any event, the record reveals that defendant was not impaired by any medication when he voluntarily waived his rights and gave a false explanation for his injuries, and after acknowledging his involvement in the crime, he sought to minimize his culpability.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Mazzarelli, JJ.